 


109 HR 4930 IH: To amend title 49, United States Code, to clarify that State and local permitting requirements relating to the processing, sorting, or transporting of solid waste apply to rail carriers.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4930 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Saxton (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to clarify that State and local permitting requirements relating to the processing, sorting, or transporting of solid waste apply to rail carriers. 
 
 
1.Applicability of permitting requirements to rail carriersSection 10501 of title 49, United States Code, is amended by adding at the end the following: 

(d)Nothing in this part shall be construed to exempt a rail carrier from State or local permitting requirements relating to the processing, sorting, or transporting of solid waste..  
 
